     Case 2:93-cr-00383-JAM-DB Document 287 Filed 11/17/20 Page 1 of 2


1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,              No.   2:93-cr-000383-JAM
11              Plaintiff,
12         v.                                RELEASE ORDER
13   KEITH ALAN ROBINSON,
14              Defendant.
15

16        On November 2, 2020, the Court granted Defendant’s Motion

17   for Compassionate Release.       See Order, ECF No. 283.     Upon his

18   release, Defendant will begin serving a 60-month term of

19   supervised release.       Id. at 2.   Per that decision, the Court

20   hereby orders Defendant be released pursuant to the below listed

21   conditions of release and any other conditions of supervised

22   released previously imposed by the Court.

23

24                            I.   CONDITIONS OF RELEASE

25        1.     The defendant shall be released from the custody of the

26   Bureau of Prisons no later than twenty-four hours after issuance

27   of this Order.    Upon his release, the defendant shall be

28   transported directly by his son and third-party custodian, Mister
     Case 2:93-cr-00383-JAM-DB Document 287 Filed 11/17/20 Page 2 of 2


1    Robinson, to a residence approved by the United States Probation

2    Office.

3    2.   The defendant shall provide the probation officer with

4    access to any requested financial information.

5    3.   The defendant shall not open additional lines of credit

6    without the approval of the probation officer.

7    4.   The defendant shall have no contact with any victims in this

8    case.

9    5.   The defendant shall not loiter within 100 feet of any

10   financial institution.

11   6.   The defendant shall not associate with any codefendants in

12   this case.

13   7.   The defendant shall submit to the search of his person,

14   property, home, and vehicle by a United States probation officer,

15   or any other authorized person under the immediate and personal

16   supervision of the probation officer, based upon reasonable

17   suspicion, without a search warrant.        Failure to submit to a

18   search may be grounds for revocation.        The defendant shall warn

19   any other residents that the premises may be subject to searches

20   pursuant to this condition.
21        IT IS SO ORDERED.

22   Dated: November 17, 2020

23

24

25

26
27

28
